
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 54
        [WC Docket Nos. 18-143, 10-90 and 14-58; Report No. 3138; FRS 16364]
        Petition for Reconsideration of Action in Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for Reconsideration.
        
        
          SUMMARY:
          A Petition for Reconsideration (Petition) has been filed in the Commission's proceeding listed below by Geraldine Pitt, on behalf of Virgin Islands Telephone Corp. d/b/a Viya.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before January 17, 2020. Replies to an opposition must be filed on or before January 27, 2020.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW, Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Alexander Minard, Telecommunications Access Policy Division, Wireline Competition Bureau, at (202) 418-7400, email: AlexanderMinard@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Commission's document, Report No. 3138, released December 19, 2019. The full text of the Petition is available for viewing and copying at the FCC Reference Information Center, 445 12th Street SW, Room CY-A257, Washington, DC 20554. It also may be accessed online via the Commission's Electronic Comment Filing System at: http://apps.fcc.gov/ecfs/. The Commission will not send a Congressional Review Act (CRA) submission to Congress or the Government Accountability Office pursuant to the CRA, 5 U.S.C. 801 because no rules are being adopted by the Commission.
        
          Subject: The Uniendo a Puerto Rico Fund and the Connect America USVI Fund, Connect America Fund, ETC Annual Reports and Certifications, FCC 19-95, published at 84 FR 59937, November 7, 2019, in WC Docket Nos. 18-143, 10-90 and 14-58. This document is being published pursuant to 47 CFR 1.429(e). See also 47 CFR 1.4(b)(1) and 1.429(f), (g).
        
          Number of Petitions Filed: 1.
        
          Federal Communications Commission.
          Marlene Dortch,
          Secretary.
        
      
      [FR Doc. 2019-28348 Filed 12-31-19; 8:45 am]
      BILLING CODE 6712-01-P
    
  